DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 2006/0032431).
Sung teaches a crucible (die chamber 20) and the die chamber having a cylindrical portion having ends which are tapered outward, wherein the upper tapered portion reads on a melt storage portion for storing a raw material of a crystal, a cylindrical portion reads on a die portion defining a shape of the crystal, wherein the die portion includes a die flow path through which the melt is passed from a storage portion outlet provided on a bottom surface of the melt storage portion toward a die outlet provided on an end surface of the die portion, and cylindrical portion is connected to a lower outwardly tapered portion which reads on the die flow path includes a narrow portion having a flow path cross-sectional area smaller than an opening area of the die outlet (Fig 5A, 5B; 6A,6B, 7A, 7B, 8A, 8B, 9; [0090]-[0114]).
Referring to claim 2, Sung teaches the die chamber having a cylindrical portion having ends which are tapered outward (Fig 5A; [0091]-[0097]), wherein the lower tapered portion connected to the cylindrical portion reads on the die flow path includes a divergent portion whose flow path cross-sectional area increases from the narrow portion toward the die outlet along a pulling down direction of the melt.
Referring to claim 3, Sung teaches the die chamber having a cylindrical portion having ends which are tapered outward (Fig 5A; [0091]-[0097]), wherein the upper tapered portion reads on the die flow path includes an introduction portion whose inlet is connected to the storage portion outlet, and a flow path main body portion (cylindrical portion) communicating with the introduction portion (upper tapered portion), and an outlet of the flow path main body portion is connected to the die outlet (upper tapered portion connected to the cylindrical portion).
Referring to claim 4, Sung teaches the die chamber having a cylindrical portion having ends which are tapered outward (Fig 5A; [0091]-[0097]), wherein the top portion of the cylindrical portion reads on an introduction portion includes a straight body portion having a substantially constant flow path cross-sectional area along a flow direction of the melt.
Referring to claim 5, Sung teaches the die chamber having a cylindrical portion having ends which are tapered outward (Fig 5A; [0091]-[0097]), wherein the top portion of the cylindrical portion connected to the tapered portion reads on an introduction portion includes the narrow portion.
Referring to claim 6, Sung teaches the die chamber having a cylindrical portion having ends which are tapered outward (Fig 5A; [0091]-[0097]), wherein the top portion of the cylindrical portion connected to the tapered portion which reads on the flow path main body portion (cylindrical portion) includes the narrow portion (tapered portion).
Referring to claim 8, Sung teaches a flat end peripheral surface substantially perpendicular to a drawing direction of the melt is provided at the end surface of the die portion around the die outlet (see Fig 4, 5A shows a flat peripheral surface (bottom surface) perpendicular to the cylindrical section).

Claim(s) 1-6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besser et al (US 6,425,504).
Besser et al teaches a crucible 12, comprising: a melt storage portion for storing a melt M of a raw material of a crystal; and a die portion 14 defining a shape of the crystal, wherein the die portion includes a die flow path through which the melt is passed from a storage portion outlet provided on a bottom surface of the melt storage portion toward a die outlet provided on an end surface of the die portion, and the die flow path includes a narrow portion having a flow path cross-sectional area smaller than an opening area of the die outlet (Fig 1-2, col 2, ln 49 to col 3, ln 67 teaches open bottom crucible section with a downwardly converging (narrow) funnel shaped crucible chamber 12a and a tubular withdrawal section 14 that tapers slightly outwardly).
Referring to claim 2, Besser et al the die flow path includes a divergent portion whose flow path cross-sectional area increases from the narrow portion toward the die outlet along a pulling down direction of the melt (See Fig 1 teaches a converging taper and a portion that tapers outwardly).
Referring to claim 3, Besser et al teaches the die flow path includes an introduction portion whose inlet is connected to the storage portion outlet, and a flow path main body portion communicating with the introduction portion, and an outlet of the flow path main body portion is connected to the die outlet. (See Fig 1-2).
Referring to claim 4, Besser et al teaches the introduction portion includes a straight body portion having a substantially constant flow path cross-sectional area along a flow direction of the melt. (See Fig 2 and 4 which shows straight sections).
Referring to claim 5-6, Besser et al teaches the introduction portion includes the narrow portion which connects to the main body portion (See Figs 1, 2, and 4 which shows a tapered inward section).
Referring to claim 8, Besser et al teaches a flat end peripheral surface substantially perpendicular to a drawing direction of the melt is provided at the end surface of the die portion around the die outlet. (Fig 1-2 shows flat surface).
Referring to claim 10, Besser et al teaches tungsten, tantalum, molybdenum or alloys thereof (col 3, ln 1-67).
Referring to claim 11, Besser et al teaches a crystal growth apparatus comprising the crucible (Fig 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2006/0032431) as applied to claims 1-6 and 8 above.
Sung teaches all of the limitations of claims 7 and 9, as discussed above, except the claimed opening and cross-sectional area ratios.
Sung teaches the die chamber can have a reaction volume of 1-1000 cm3 and a length of the chamber is 0.5 to 10 times the chamber diameter ([0091]), and growth of crystalline seeds having a diameter of 30 m to 1 mm ([0076]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sung to have the claimed dimension and ratios because changes in size and shape are prima facie obvious (MPEP 2144.04) and different sizes and shapes would have been obvious to grow crystals of different/desired diameters. It is also noted that while Fig 5A is not drawn to scale the dimensions depicted would appear to be within the claimed range.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser et al (US 6,425,504), as applied to claims 1-6, 8 and 10-11 above.
Besser et al teaches all of the limitations of claims 7 and 9, as discussed above, except the claimed opening and cross-sectional area ratios.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Besser et al to have the claimed dimension and ratios because changes in size and shape are prima facie obvious (MPEP 2144.04) and different sizes and shapes would have been obvious to grow crystals of different/desired diameters. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714